Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-6-2002

PA Psychiatric v. Green Spring Health
Precedential or Non-Precedential:

Docket 0-3403




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"PA Psychiatric v. Green Spring Health" (2002). 2002 Decisions. Paper 154.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/154


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
<!TOF>
PRECEDENTIAL

       Filed March 6, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-3403

PENNSYLVANIA PSYCHIATRIC SOCIETY,
       Appellant

v.

GREEN SPRING HEALTH SERVICES, INC.;
MAGELLAN HEALTH SERVICES, INC.;
HIGHMARK, INC.;
KEYSTONE HEALTH PLAN WEST, INC.;
KEYSTONE HEALTH PLAN CENTRAL, INC.;
KEYSTONE HEALTH PLAN EAST, INC.

On Appeal from the United States District Court
for the Western District of Pennsylvania
D.C. Civil Action No. 99-cv-00937
(Honorable Gary L. Lancaster)

Argued October 31, 2000

Before: SCIRICA, NYGAARD and BARRY, Circuit Ju dges
ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the caption of the slip
opinion in the above case, filed February 6, 2002, be
amended at page 3 as follows:

Delete: RICHARD D. RASKIN, ESQUIRE
       Sidley Austin Brown & Wood
       10 South Dearborn Street
       Chicago, Illinois 60603

          Attorney for Amici Curiae-Appellant,
       The American Medical Association and
       Pennsylvania Medical Society

Insert: JACK R. BIERIG, ESQUIRE
       Sidley Austin Brown & Wood
       10 South Dearborn Street
       Chicago, Illinois 60603

          Attorney for Amici Curiae-Appellant,
       The American Medical Association and
       Pennsylvania Medical Society

       By the Court,

       /s/Anthony J. SiricaCircuit Judge

Dated: March 6, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2